TURNEY, J.,
delivered tlie opinion of the court:
On the 9th day of January, 1S73, Thos. Gill executed a paper, in form a deed, to Jane Wallis, Elizabeth Van-hook, and the heirs of James Gill, deceased, which recites that he has on that day given, granted, and conveyed to them all his title, etc., to a tract of land in Perry county, Arkansas, in consideration of love and affection. The instrument provides, “that I am to hold in my own name and have all the rents of said tract of land until my death, then the said Jane Wallis, Elizabeth Vanhook, and the heirs of James Gill, all of whom live in the State of Arkansas, shall take possession of the said tract of land and divide it equally amongst themselves.”
The circuit judge held this paper to he a deed conveying a present interest and not a testamentary paper. A majority of this court concur in that holding.
Judgment affirmed.